 

“Case 4:20- mj-07107-N/A-BGM_Document 1 Filed 02/05/20 Page 1 of 1

 

 

CRIMINAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
v.
Jered Losey DOB: 1983; United States MAGISTRAFE'S (AS iP?
Jennifer Vasquez DOB: 1983; United States 20 07 t Hi J

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)(1)(A)(v)D),1324(a)(1)(B)W), and
1324(a)(1)(B) (11)

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about February 4, 2020, in the District of Arizona, Jered Losey and Jennifer Vasquez, named herein as
defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and agree with each
other and other persons, known and unknown, to transport certain illegal aliens, namely Julio Vergara-Reyes and
Magdalena Guzman-Lopez, and did so for the purpose of private financial gain and placing in jeopardy the life of any
person; in violation of Title 8, United States Code, Sections 1324(a)(1)(A) (ii), BMOOMOO SAMBO,
and 1324(a)(1)(B)(iii)
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about February 4, 2020, in the District of Arizona (Whetstone, AZ), United States Border Patrol Agents (BPA).
saw a red 2006 Ford Expedition approaching the SR-90 immigration checkpoint and it quickly turn around. The
checkpoint was recently re-opened and the BPA suspected the driver was surprised and did not want to be inspected.
The BPA pulled behind the Expedition and it accelerated away from the BPA. The BPA attempted to stop the
Expedition but it failed to yield. The BPA lost contact with the Expedition when it drove through several residences’
barbwire fences. The Expedition was located but the occupants fled and abandoned the vehicle. BPA searched the area
and arrested two illegal aliens identified as Julio Vergara-Reyes and Magdalena Guzman-Lopez.

 

 

Cochise County Sherriff’s Office conducted a knock and talk at the registered address of the Expedition. Jennifer
Vasquez was located at the address. Both Vergara and Guzman were present and identified Vasquez as a passenger
of the Expedition during the pursuit. In a post-Miranda statement, Vasquez identified Jered Losey as the driver of
the Expedition. She said that she begged Losey to stop the vehicle and that she feared for her life. Vasquez said that
Losey yelled at her that he was not going back to jail. Vasquez said that when Losey initially picked her up, she
noticed the aliens in the backseat. Losey told her that he was taking them to Phoenix and was getting paid $1,500
USD. She said that Losey also mentioned that he thought that the checkpoint was closed at the time he attempted to
pass through it.

Material witness Vergara said that he crossed the border illegally and was picked by a load vehicle. He was taken to
another location where he and Guzman got into a red Ford Expedition with a male driver and a female passenger. The
male driver and female passenger gave them blankets to sleep and hide while they traveled. Vergara identified Losey
as the driver in a photo lineup.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Julio Vergara-Reyes and Magdalena Guzman-

Lopez __ (

  

 

 

 

Detention Requested SIGNA OF COMPLAIN ANT
Being duly sworn, I declare that the foregoing is oO
true and correct to the best of cess .
AUTHORIZED BY: AUSA ina OFFICIAL TITLE
Border Patrol Agent

 

Sworn to before me and moe my presence.

SIGNATURE OF MAGISTRATE, Ee Y. Rekean— DATE
| 7h February 5, 2020

 

 

 

 

1) See Federal rules of Crifidal Procedure Rules 3 and 54

 
